Citation Nr: 1222484	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  07-32 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral pes planus with plantar fasciitis.

2.  Entitlement to an initial compensable rating for right shin splint.

3.  Entitlement to an initial compensable rating for left shin splint.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active military service from July 2002 to July 2006.  He returned to active duty in April 2008.

This appeal to the Board of Veterans' Appeals (Board) comes from an October 2006 rating decision by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now under the jurisdiction of Columbia, South Carolina RO.

In October 2008, the Veteran failed to report to a Travel Board hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

The Veteran has returned to active duty; and is not entitled to VA compensation during any period in which he receives active service pay.  38 C.F.R. § 3.700 (2011).  VA's General Counsel has held; however that VA still has a duty to develop and process claims pending at the time of a veterans return to active duty. VAOPGCPREC 10-2004 (Sept. 21, 2004); 72 Fed. Reg. 5,801 (2007).  In a statement dated in June 2008, the Veteran indicated that he wanted his appeal to continue.

The duties would include providing adequate examinations, and potentially asking examiners to provide opinions regarding the disability prior to the period of active duty.  Id.  The Veteran has not been afforded a pertinent VA examination since discharge from his initial period of service in 2006.  The pre-discharge examination for VA does not contain all of the findings needed to rate the pes planus and shin splints.  Accordingly, further examinations are needed. 

Accordingly, the case is REMANDED for the following:

1.  The AMC/RO should the Veteran's current period of active duty, including the date that such active duty will, or would, end.

2.  The AMC/RO should obtain any available service treatment records for his period of active duty beginning on April 10, 2008.  

Efforts to obtain these records should continue until they are obtained; or it is reasonably certain that they do not exist or unavailable.

3.  Thereafter, the Veteran should be afforded a VA examination to assess the current severity of his service-connected bilateral pes planus and right and left shin splints.  

If necessary, consideration of the appeal should be deferred until a VA examination can be arranged.  

The claims folder (including this remand) must be made available to the examiner(s) for review of the case.  

The examiner(s) must be provided a copy of all potentially applicable criteria for rating foot disability and shin splints, and the findings reported must be sufficiently detailed to allow for rating under those criteria, i.e., note the presence or absence of each symptom in the criteria for compensable ratings, under all applicable Diagnostic Codes.  

All indicated tests and studies, including X-rays, should be performed, and the examiner should review the results of any testing prior to completing the report.

4.  If any benefit sought on appeal remains denied, the AMC/RO should issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


